DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
          Summary
The amendment filed on Feb. 22, 2021 have been acknowledged. 
Specification has been amended. 
Claims 1, 9 and 15 have been amended.
Claims 2-3, 7-8, 10 and 16 have been canceled. 
Claims 1-6, 9, 11-15 and 17-20 are pending and considered. 
Claim Rejections - 35 USC § 112
The rejection of Claims 5-6, 12-13 and 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) has been withdrawn because the argument is persuasive filed on Feb. 22, 2021.             
        Claim Rejections - 35 USC § 112
The rejection of Claims 6 , 8 and 13  under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim has been removed necessitated by Applicants’ amendment.              
Claim Rejections - 35 USC § 103
The rejection of Claims 1-7, 9-15 and 17-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No. 7,354,719 or US Patent No.  7682792 or US Patent No. 8026066 further in view of EP402132A by Shimada et al. for claims 20. has been removed necessitated by Applicants’ amendment.       
  
Claims 1-6, 9, 11-15 and 17-20 are allowed. 
    Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the novelty of the claims is the mixture comprising the novel HPV33 - specific capture probe of the target hybridization sequence consisting of SEQ ID NO: 50 in addition of the HPV31- specific capture probe of the target sequence of SEQ ID NO: 52. 

 				Conclusion           Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648